DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 09/20/2021.
Claims 69-70, 73-75, 77-78, 81-84, 86-88 are pending.

Response to Amendment

Applicant has amended independent claims 69, 78 to include new/old limitations in a form not previously presented necessitating new search and considerations.  Claims 1-68, 71-72, 76, 79-80, 85 have been canceled previously by the Applicant.

Claim Objections

Claims 69, 78 objected to because of the following informalities: 
-- 
--template the at least one virtual computer-- should be template, the at least one virtual computer-- in claim 78 line 11.
Appropriate correction is required.



Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 69-70, 72-74, 77-79, 81-83, 86-88 are rejected under 35 U.S.C. 103 as being unpatentable over Beveridge (US Publication No. 2014/0173,213 A1) in view of Das et al. (US Publication No. 2013/0067345 A1, hereafter Das) and further in view of Davidson et al. (US Patent No. 8,359,594 B1, hereafter Davidson).

Beveridge, Das and Davidson were cited in the last office action.


As per claim 69, Beveridge teaches the invention substantially as claimed including a method of providing virtual computers to users ([0007] providing fast resume of VMs [0016] users, access, desktop, running in one or virtual machines, fig 2 222), the method comprising: 
(a) receiving a series of system logon requests by each user for a virtual computer ([0005] many users are requesting connections to their VMs at the same time [0006] resume storm, users, expecting, to access VM), and in response to each received system (fig 5 resume VM1/VM2 513 [0007] rapid resume of VMs fig 2 212-yes fig 4 420 [0016] users, access, desktop [0018] when users reconnect to their desktop)
(b) maintaining a pool of suspended virtual computers as a cache ([0008] suspended image of the VM is stored in the cache fig 5 503 suspend VM1/VM2 cache [0031] [0032] [0019] suspended VMs, stored, cache; fig 1 local/shared SSD 163-164 [0006] resuming large number of VMs at about the same time) for load storm logon requests ([0006] resume storm, user, expecting to access VM [0005] resume storm) with each virtual computer being provided by resuming a suspended virtual computer ([0006] resume storm, user, expecting to access VM [0005] resume storm [0008] resuming execution of a VM from a suspended state) from the pool of suspended virtual computers ([0008] resuming execution of a VM from a suspended state, suspended image of the VM is stored in the cache fig 5 SSD cache 72 GB reduced to 62 GB with suspended VM1 and VM2 [0030] local SSD 163 shared SSD 164 [0032] locked portion, suspended image of VM1 and VM2); 
(c) customizing each virtual computer for the particular user ([0018] user, credential, virtual machine, configured to run the instance to the user’s desktop, suspend, reconnect, remote desktop resumed fig 4 416) after the suspended virtual computer is resumed from the pool of suspended virtual computers (fig 5 suspend VM1, VM2 resume VM1, VM2 513 [0008] resuming execution of a VM from a suspended state [0030] local SSD 163 shared SSD 164 [0032] locked portion, suspended image of VM1 and VM2) to provide an active virtual computer ([0008] resuming execution of a VM from a suspended state [0003] active VM fig 5 suspend VM1, VM2 resume VM1, VM2 513 [0030] local SSD 163 shared SSD 164 [0032] locked portion, suspended image of VM1 and VM2); said customizing each virtual computer for the particular user including providing the resumed virtual computer ([0033] VM1, VM2 resumed [0005] users, VM resume, require 400 GB of data to be read from the storage device and loaded into memory [0016] user, access his/her desktop, running in virtual machines or server in a datacenter); 
(d) each virtual computer in the series of virtual computers provided to each user ([0007] rapid resume of VMs fig 2 212-yes fig 4 420 [0016] users, access, desktop [0018] when users reconnect to their desktop); 
(e) the pool of suspended virtual computers  ([0008] suspended image, stored in shared/local cache fig 5 503 suspend VM1/VM2 cache [0031] [0032] [0019] suspended VMs, stored, cache; fig 1 local/shared SSD 163-164), 
(f) to create and then store virtual computer in the pool of suspended virtual computers (fig 2 210-212 y- 214 y - 218-220- VM provisioning 222 [0021] [0022] fig 3 select VM to be suspend 310 312 320 324 326 [0019] suspended VMs, stored, cache; fig 1 local/shared SSD 163-164).
Beveridge don’t specifically teach (a) virtual computer that reflect applied updates over a period of time in which the updates become available for application (b) where the suspended virtual computers are based on at least one virtual computer template; (c) customizing each virtual computer after the suspended virtual computer is resumed for the particular user with a user data layer, Page 2 - RESPONSE (U.S. Patent Appln. S.N. 15024159)[\\FILES\Files\Correspondence\July 2019\g206-20190708-rtoa.docx]Appl. No. 15024159(d) applying updates to the at least one virtual computer template to ensure that each virtual computer provided reflects the applied updates when the updates become available to be applied to the at least one virtual computer template; (e) deleting or otherwise removing a proportion of the suspended virtual computers in the pool of suspended virtual computers, wherein the deleting or otherwise removing the proportion of the suspended virtual computers from the pool occurs with respect to suspended virtual computers that have been provided previously to one of the users, and the deletion or otherwise removal of each suspended virtual computers from the pool does not leave a copy of the suspended virtual computer which is able to be resumed, wherein one or more of each proportion of deleted or otherwise removed suspended virtual computer is replaced with one of the suspended virtual computers based on the at least one virtual computer template which reflects the applied updates [F:\Files\Correspondence\April 2021\g206-20210413-rtoa-arial.docx]Amendment dated April 13, 2021when the updates become available to be applied to the at least one virtual computer template, (f) using the updated at least one virtual computer template to create and then store a replacement for each deleted or otherwise removed suspended virtual computer (g) the proportion of deleted or otherwise removed suspended virtual computers is determined to provide a turnover rate of suspended virtual computers in the pool of at least 1 virtual machines per 120 seconds for each suspended virtual computer in the pool.
Das, however, teaches (a) virtual computer that reflect applied updates over a period of time in which the updates become available for application ([0003] update the golden image whenever there are updates to the OS or any applications and settings);
 (b) where the suspended virtual computers are based on at least one virtual computer template ([0003] golden image/master template, provisioning the virtual machines in the cloud i.e. method of provisioning virtual machine using the template can be applied to create the pool of suspended VM as taught by Beveridge, where in the suspended virtual computers based on template); 
(c) customizing each virtual computer after the suspended virtual computer is resumed for the particular user with a data layer ([0081] user, connected, any one of VM endpoints in the pool, user’s state, saved, independently of the session and the particular VM endpoint [0084] since a user, assigned, desktop, pool, available desktop, the next time that a user logs in, the user may be connected to any one of the desktops in the pool, create a custom desktop experience for the user, user saved preference and state data, used, provide customized desktop experience [0089] fig 17 virtual profile exists?-yes 1702 move virtual profile to endpoint 1704 start user session 1705), 
Page 2 - RESPONSE (U.S. Patent Appln. S.N. 15024159)[\\FILES\Files\Correspondence\July 2019\g206-20190708-rtoa.docx]Appl. No. 15024159(d) applying updates to the at least one virtual computer template (abstract/[0003]: creating the golden image, update the golden image whenever there are updates to the OS or any applications and settings) to ensure that each virtual computer provided reflects the applied updates (abstract/[0003]: golden image or master template of the desktop and propagates the image throughout the cloud platform, system automatically propagates the new image throughout the cloud platform [0101]) when the updates become available to be applied to the at least one virtual computer template ([0003] update the golden image whenever there are updates to the OS or any applications and settings);
(f) using the updated at least one virtual computer template to create virtual computer ([0003] update the golden image whenever there are updates to the OS or any applications and settings, automatically propagates the new image throughout the cloud platform) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to combine the teachings of Beveridge with the teachings of Das of creating custom desktop experience for the user by using saved preference and state data, creating golden image and applying updates whenever updates are available and propagating the new image throughput the cloud and provide user with new desktop instance to improve efficiency and allow virtual computer (a) that reflect applied updates over a period of time in which the updates become available for application (b) where the suspended virtual computers are based on at least one virtual computer template; (c) customizing each virtual computer for the particular user with a data layer, Page 2 - RESPONSE (U.S. Patent Appln. S.N. 15024159)[\\FILES\Files\Correspondence\July 2019\g206-20190708-rtoa.docx]Appl. No. 15024159(d) applying updates to the at least one virtual computer template to ensure that each virtual computer provided reflects the applied updates when the updates become available to be applied to the at least one virtual computer template to the method of Beveridge as in the instant invention. The combination would have been obvious because both Beveridge and Das teaches creating/updating and deploying virtual machines in a network environment (analogous art: Beveridge [0007]  Das [0002]) and resuming suspended virtual machines upon user requests as indicated by Beveridge could be substituted with virtual machine created/updated by Das for better efficiency (Beveridge [0003] [0007]  Das [0002] [0067] [0068] ).

Beveridge and Das, in combination, do not specifically teach (e) deleting or otherwise removing a proportion of the suspended virtual computers in the pool of suspended virtual computers, wherein the deleting or otherwise removing the proportion of the suspended virtual computers from the pool occurs with respect to suspended virtual computers that have been provided previously to one of the users, and the deletion or otherwise removal of each suspended virtual computers from the pool does not leave a copy of the suspended virtual computer which is able to be resumed, wherein one or more of each proportion of deleted or otherwise removed suspended virtual computer is replaced with one of the suspended virtual computers, (f) store a replacement for each deleted or otherwise removed suspended virtual computer; (g) the proportion of deleted or otherwise removed suspended virtual computers is determined to provide a turnover rate of suspended virtual computers in the pool of at least 1 virtual machines per 120 seconds for each suspended virtual computer in the pool.

Davidson, however, teaches (c) customizing each virtual computer after the suspended virtual computer is resumed for the particular user with a data layer (col 9 lines 5-10 VM, available for new user, no user is assigned to the VM col 11 lines 9-12 VM, initial creation/boot-up, subsequent assignment to a user fig 8 VM created 820-VM stopped 830 suspend 847 VM available 850 VM assigned to a user 860) (e) deleting or otherwise removing a proportion of the suspended virtual computers in the pool of suspended virtual computers (col 2 lines 45-52 for any virtual machine placed in the reprovision bucket, the virtual machine must be deleted and recreated col 12 lines 40-45: user, logout, number of alternative logging out actions, in order to eventually place a VM back into the pool of available resources, col 13 lines 20-30 VM is fully deleted VM is completely destroyed fig 3 reprovision bucket 406 stopped virtual machines, solid screen fig 8 VM created 820 stopped 830 booted 840 suspended 847), wherein the deleting or otherwise removing the proportion of the suspended virtual computers from the pool occurs with respect to suspended virtual computers that have been provided previously to one of the users (col 2 lines 45-52 deleting any virtual machine that is stopped and that is in the repopulate bucket fig 3 406 408 col 12 lines 40-45: user, logout, number of alternative logging out actions, in order to eventually place a VM back into the pool of available resources), and the deletion or otherwise removal of each suspended virtual computers from the pool does not leave a copy of the suspended virtual computer which is able to be resumed (col 12 lines 40-45: user, logout, number of alternative logging out actions, in order to eventually place a VM back into the pool of available resources, col 13 lines 20-30 no snapshot is used, VM is fully deleted each time, VM is completely destroyed col 16 lines 25-40 absolute guarantee that, sterile, untouched, virtual desktop, user finished, with a VM, its destroyed and recreated), wherein one or more of each proportion of deleted or otherwise removed suspended virtual computer is replaced with one of the suspended virtual computers (col 12 lines 40-45: user, logout, number of alternative logging out actions, in order to eventually place a VM back into the pool of available resources, col 16 lines 25-40 absolute guarantee that, sterile, untouched, virtual desktop, user finished, with a VM, its destroyed and recreated fig 8 VM created 820 stopped 830 booted 840 suspended 847 ), (f), store a replacement for each deleted or otherwise removed suspended virtual computer (col 12 lines 40-45: user, logout, number of alternative logging out actions, in order to eventually place a VM back into the pool of available resources,, col 16 lines 25-40 user finished, with a VM, its destroyed and recreated fig 8 VM created 820 stopped 830 booted 840 suspended 847); 
(g) the proportion of deleted or otherwise removed suspended virtual computers is determined to provide a turnover rate of suspended virtual computers in the pool of at least 1 virtual machines per 120 seconds for each suspended virtual computer in the pool (col 12 lines 40-45 user, logout, number of alternative logging out actions, in order to eventually place a VM back into the pool of available resources, col 16 lines 25-40 user finished, with a VM, its destroyed and recreated , load intensive operation, on demand desktop system, destroying and recreating a VM, two to fifteen minutes per operation fig 8 VM created 820 stopped 830 booted 840 suspended 847).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Beveridge and Das with the teachings of Davidson of virtual machine being deleted that is in the re-provision/repopulate bucket and stopped, no snapshot is used and VM is fully deleted/destroyed each time with absolute guarantee that new sterile untouched virtual desktop is recreated, destroying and recreating a VM can take from two to fifteen minutes to improve efficiency and allow (e) deleting or otherwise removing a proportion of the suspended virtual computers in the pool of suspended virtual computers, wherein the deleting or otherwise removing the proportion of the suspended virtual computers from the pool occurs with respect to suspended virtual computers that have been provided previously to one of the users, and the deletion or otherwise removal of each suspended virtual computers from the pool does not leave a copy of the suspended virtual computer which is able to be resumed, wherein one or more of each proportion of deleted or otherwise removed suspended virtual computer is replaced with one of the suspended virtual computers, (f), store a replacement for each deleted or otherwise removed suspended virtual computer; (f) the proportion of deleted or otherwise removed suspended virtual computers is determined to provide a turnover rate of suspended virtual computers in the pool of at least 1 virtual machines per /120 seconds for each suspended virtual computer in the pool to the method of Beveridge and Das as in the instant invention. The combination of cited analogous art (Beveridge [0007]  Das [0002] Davidson col 1 lines 25-30) would have been obvious to one of ordinary skills in the art because applying known method of completely deleting and recreating the VM to pristine state every two to fifteen minute as taught by Davidson to the known method of maintaining pool of suspended virtual machine to provide user with customized virtual computer as taught by Beveridge and Das to yield predictable result of maintaining turnover of suspended virtual machine of 1 VM/120 sec with improved efficiency (Beveridge [0003] [0007]  Das [0002] [0067] [0068] Davidson col 1 lines 50-62).

As per claim 70, Das teaches ensuring that the virtual computers provided to the users are updated (abstract: update the golden image whenever there are updates, system automatically propagates the new image throughout the cloud) by terminating virtual computers based on system logoff requests by the users ([0072] desktop sessions ends, users explicitly logs off from the session; Also, Davidson: col 12 lines 40-45 col 13 lines 25-30, 39-42) and applying updates to the at least one virtual computer template (abstract: update the golden image whenever there are updates); the terminated virtual computers not being used again in the provision of the virtual computers to the users ([0084] user, assigned a desktop from a pool of available desktops, user may be connected to any one of the desktops in the pool; Beveridge: fig 3 evict cached blocks to free up enough space 323; Also, Davidson: col 12 lines 40-45 col 13 lines 25-30).


As per claim 73, Beveridge teaches after resuming a corresponding suspended virtual computer from the pool of suspended virtual computers (fig 5 suspend VM 1 and VM2, resume VM1 and VM2).
Das teaches remaining limitations of customizing each virtual computer for the particular user includes installing applications according to a desired user group for which the particular user is a member ([0003] golden image or master template of the role, propagates the image throughput the cloud platform, whenever there are updates to the OS or any applications and settings [0049] [0050] provides, set of customized experience for particular groups of users, fig 6 603; Also, Davidson: col 9 lines 5-10 col 11 lines 9-12 V fig 8 820 847 850 860).

As per claim 74, Beveridge teaches customizing each virtual computer for the particular user includes uninstalling applications ([0019] state of the suspended VM, saved, cache, checkpoint file, read/written and deleted) according to a desired user group after resuming a corresponding suspended virtual computer from the pool of suspended virtual computers (fig 4 issue command to selected host to resume VM therein 416 fig 5 511 512 513 [0016] user, access his/her desktop, running in virtual machines or server in a datacenter).
Das teaches remaining claim elements of customizing after resuming ([0084] create a custom desktop experience for the user, user saved preference and state data, used, provide customized desktop experience fig 17 virtual profile exists?-yes 1702 1704 1705; Davidson: col 9 lines 5-10 VM, available for new user, no user is assigned to the VM col 11 lines 9-12 VM, initial creation/boot-up, subsequent assignment to a user fig 8 VM created 820-VM stopped830 suspend 847 VM available 850 VM assigned to a user 860) and for a desired user group for which the particular user is a member ([0050] provides, set of customized experience for particular groups of users).


As per claim 77, Beveridge teaches providing the suspended virtual computers in the pool (fig 5 suspended VM1, VM2) with each suspended virtual computer having remote desktop services suspended in a state in which the services are available as part of a fully operational system with the remote desktop services being enabled (fig 3 save VM state in cache 324 lock saved VM state 326 [0024] state of VM selected for suspension has been successfully saved to a checkpoint file [0018] checkpoint module, suspend VM, support remote desktop, when user connects to the remote desktop, VM supporting such remote desktops are resumed, VM , configured, run an instance of the user’s desktop).

Claim 78 recites computer system comprising one or more computer processors coupled to a memory storage device (Beveridge: fig. 1 host computer 150 CPUs 161 memory 162); a pool facility (Beveridge: fig 5 SSD cache), a provision manager, provision manager including update facility, resume facility, customization facility, termination facility (Beveridge: fig 1 VM management server 140) for claim elements similar to those of some of the elements of claim 69. Therefore, it is rejected for the same rational.
As per claim 81, Beveridge teaches provision manager is configured to maintain the suspended virtual computers in the pool (fig 5 SSD cache, suspended VM1 VM2 503; fig 3 command to suspend VM 312 save VM state in cache 324 Lock saved VM state in cache 326 reduce cache size by VM size 314 Das: abstract, [0066]) from the pool where the suspended virtual computers were provided at an earlier date (fig 5 SSD cache, suspended VM1 VM2 503; fig 3 command to suspend VM 312 save VM state in cache fig 3 evict cached blocks to free up enough space 323 [0025] eviction policy based on least recently used or least frequently used fig 1 VMs 157 fig 2 VM provisioning 222).
Davidson teaches remaining claim elements of deleting or otherwise removing older suspended virtual computers from the pool (col 2 lines 45-52 for any virtual machine placed in the reprovision bucket, the virtual machine must be deleted and recreated col 13 lines 20-30 VM is fully deleted VM is completely destroyed fig 3 reprovision bucket 406 stopped virtual machines, solid screen fig 8 VM created 820 stopped 830 booted 840 suspended 847).
Claim 82 recites system for claim 73. Therefore, it is rejected for the same rational.
Claim 83 recites system for claim 74. Therefore, it is rejected for the same rational.
Claim 86 recites system for claim 77. Therefore, it is rejected for the same rational.
As per claim 87, Beveridge teaches wherein the provision manager (fig 1 VM management server 140 158) includes: a creation facility for providing the suspended virtual computers in the pool by cloning one or more of the at least one virtual computer to provide a number suspended virtual computers ([0017] virtual machines instantiated on a group of host computers); and a suspension facility for suspending the virtual computers ([0002] virtual machine suspend feature [0015] suspend technique).
Das teaches remaining claim elements of by cloning one or more of the at least one virtual computer template (abstract: golden image or master template of the desktop and propagates the image throughout the cloud platform). 

Claim 88 recites a non-transitory computer readable medium having stored thereon computer executable instruction (Beveridge [0009]) for claim elements similar to those of some of the elements of claim 69. Therefore, it is rejected for the same rational.

Claims 75, 84 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beveridge in view of Das and further in view of Davidson, as applied to above claims, and further in view of Huggins et al. (US Publication No. 2012/0017210 A1, hereafter Huggins).

Huggins was cited in the last office action.

As per claim 75, Beveridge teaches customizing each virtual computer for the particular user ([0018] user, credential, virtual machine, configured to run the instance to the user’s desktop, suspend, reconnect, remote desktop resumed fig 4 416) includes installing or uninstalling applications according to a desired group after resuming a corresponding virtual computer from the pool of suspended virtual computers (fig 5 suspend VM1, VM2 resume VM1, VM2).
Beveridge doesn’t specifically teach customizing includes installing or uninstalling applications according to a desired user group for which the particular user is a member, the installation or uninstallation being limited to 30 seconds or less in time duration for each virtual computer.
Das, however, teaches customizing includes installing or uninstalling applications according to a desired user group for which the particular user is a member ([0050] provides, set of customized experience for particular groups of users [0084] create a custom desktop experience for the user, user saved preference and state data, used, provide customized desktop experience, fig 6 603).

Beveridge, Das and Davidson, in combination, don’t specifically teach the installation or uninstallation being limited to 30 seconds or less in time duration for each virtual computer.

Huggins, however, teaches the installation or uninstallation being limited to 30 seconds or less in time duration for each virtual computer ([0015] test node, specified platform, not currently available [0016] local test nodes, configured as virtual machine [0017] local pool, does not currently contain a test node of the requisite platform, cause a new test node with such platform to be launched in the local pool, only in several seconds [0019] snapshots, launched, existing virtual machine [0020] platform is currently not available, expediter issues a command to copy an image from the local cache to a virtual machine, virtual machine can be started with desired platform [0034] image cache,, stored, virtual machine/snapshots. Platform not currently running, images/snapshot copied [0054] server pool, servers, each able to function and interact similarly as described above for each one the test nodes 22, in the event, expediter 20 does not find an available server having the platform required for the session in the test node database, expediter launch pool server with the requisite platform [0055] server pool, launched, made available online in approximately 10 seconds, near real time interactions). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to combine the teachings of analogous art (Beveridge [0007]  Das [0002] Davidson col 1 lines 25-30 Huggins [0002] [0018] [0019]) Beveridge, Das and Davidson with the teachings of Huggins of launching server pool including copying snapshot image to the existing virtual machine within 10 seconds to improve efficiency (Beveridge [0003] [0007]  Das [0002] [0067] [0068] Davidson col 1 lines 50-62 Huggins [0002]) and allow installation or uninstallation is limited to 30 seconds or less in duration to the method of Beveridge, Das and Davidson as in the instant invention. 

Claim 84 recites system for claim 75. Therefore, it is rejected for the same rational.

Examiners Note
Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Response to Arguments

The previous claim objections to the claim have been withdrawn. 
The previous 112(b) objections have been withdrawn. 
Applicant's arguments filed on 09/20/2021 have been fully considered but they are not persuasive. In Applicant’s response filed on 09/20/2021, Applicant argues the following:
The fundamental deficiency in Das relevant to the Examiner’s use of Das is that it does not create suspended virtual machines in a pool that are to be resumed as needed. 
Das doesn’t teach all of what Beveridge omits. The resumption in [0079] is not disclosed as being resuming of suspended virtual machine, but rather resumption of a session of work on a desktop implemented on virtual machines. Not that the resumptions are the same, (but even if they were the same) this resumption (of the desktop state) is the result of customization and thus the resumption in Das is after customization not before customization. Das makes no mention of suspending or suspended virtual machines.
Das provisions operable virtual machines on demand (since the machine is launched). It does not provision suspended virtual machines. Further the pool in Das is of virtual machines, not suspended virtual machines.
Nowhere is there mention of the pool of virtual machines being is a suspended state thus needing to be resumed. Instead, they are operational once created. Das does not disclose resuming newly provisioned (from the virtual machine template) virtual machines that are suspended. Das only discloses resuming the previous desktop instance.
The teachings in Das is to ‘terminate virtual machines’ in [0062], rather than to suspended them.
More importantly, when a virtual machine is allocated to an endpoint in Das there is no teaching of resuming a suspected virtual machine. Accordingly, when the standard remote desktop is customized in Das, it is not a resume virtual computer (that was previously suspended and then resumed) is customized.
Notably the claim will create suspended virtual computers which are updated but unused and then, as needed, are resumed for use. The combination of Beveridge and Das cannot produce this.
Specifically, in the language of the claim, Das does not teach customizing a resumed virtual computer with a user data layer because the customization in Das is not of a resumed virtual computer. The 'resumed virtual machine' in the claim is past tense, meaning that the resumption occurs before customization with the user data layer. While customization of an operating virtual machine in Das results in a resumed desktop state this is not the same thing as a resumed virtual machine. Even if it were, the customization in Das is before (as it results in) the resumed desktop state.
Further, Das does not disclose 'where the suspended virtual computers are based on at least one virtual computer template'. Das terminates rather than suspends virtual machines or instantiated operating virtual machines without the transition from a suspended state.
Das teaches something that is incompatible with Beveridge thus resulting in a lack of motivation to combine.
The Examiner proposes that the motivation to combine Beveridge and Das is that it would 'improve efficiency'. With respect, this is apparently speculation as it is without suggestion or support in either document. In so far as relevant to the Examiner's combination, Das and Beveridge have opposite teachings. It is unknown and not explained by the Examiner how the diametrically opposite teachings would improve efficiency, when they are not compatible. 
In Beveridge, a key aspect is dealing with a resume storm [0005] - [0006]. In order to resume the virtual machine, it must be suspended. Page 13 -RESPONSE to Office Action (U.S. Patent Appln. S.N. 15024159)Amendment dated September 20, 2021Beveridge teaches doing the configuration (customization) of the virtual computer before suspension (which is necessarily before resumption because suspension precedes resumption), not after resumption of the virtual computer (as is required by the claim). The customization is suspended when the virtual machine is suspended. Whereas Das teaches customization of a running virtual computer ('as a user uses a particular remote desktop and begins to customize...') in [0086] is the resumption of the desktop state which is after customization. Thus, notwithstanding that the resumption of Das is not resumption as meant in the claim and in Beveridge, the order is diametrically opposed and thus is incompatible. 
Further, Examiner has not provided adequate motivation or justification on how or why the skilled person would change configuration before suspension to configuration during use. The respective teachings are the opposite of each other, in other words they teach away from each other. In light of the teaching away, the PSA would not be motivated to combine Beveridge and Das. 

In light of the teaching away, the PSA would not be motivated to combine Beveridge and Das. The Examiner suggests that there would be a reasonable expectation of successfully creating virtual machines using updated golden images of Das with deploying virtual machines by resuming suspended machines upon user requests of Beveridge. However, this substitution, as acknowledged by the Examiner, replaces resuming suspended machines with instantiating virtual machines created using updated golden images, which are not suspended virtual machines. Not only is this not what is claimed but it is also incompatible with the Beveridge's objective of fast provision of virtual machines when faced with a login storm. If the Examiner's proposed substitution were implemented, it would result in a decreased efficiency as the ESPONSE to Office Action (U.S. Patent Appln. S.N. 15024159)[F:\Files\Correspondence\September 2021\g206-20210920-rtoa-arial.docx] Amendment dated September 20, 2021contributions of Das cannot deal with the login storm event. Thus, the person skilled in the art would regard the teachings to be mutually exclusive and incompatible with the objective of dealing with the login storm event. 
Further, as noted above, Das does not teach the claimed features that the Examiner admits are not disclosed by Beveridge. Accordingly, even if there was motivation to combine, which there isn't, the combination does not teach the claimed invention and would not work. Accordingly, claim 69 cannot be obvious. Examiner also concedes that nether Beveridge nor Das teach feature (e) from claim 69, and asserts that this is taught by Davidson. Respectfully Davidson does not cure the shortfall noted above. Further Davidson refers to "'+" denotes a VM that is available for new user', meaning that in the 'soft' bucket 402 there are virtual computer that can be but are not yet assigned to a user. This is not a teaching of customizing each virtual computer after the suspended virtual computer is resumed. Examiner also asserts that deleting or removing a proportion of the suspended virtual machines in the pool is disclosed by 'for any virtual machine placed in the reprovision bucket, the virtual machine much be deleted. However, this is not a disclosure of a proportion, it is a disclosure of all (any). Further the reprovision bucket is not the same as the pool of suspended virtual machines which are able to be resumed for use. This also applies to the other limitations said to be taught by Davidson and further to the motivation to combine. Accordingly, Davidson does not teach what the Examiner asserts is contributed. For this additional reason claim 69 is not obvious. 
Regarding claim 70, Examiner asserts that Das discloses 'by terminating virtual computers based on system logoff requests by the users' by [0072] disclosing logging off. However, there is no nexus shown by the examiner of logging off and termination of the virtual computer. Further the golden image of Das is used to create virtual machines, not suspended virtual machines. Further still eviction of cached blocks is not the same as termination of a virtual computer. 
Regarding claim 74, Examiner's citation does not teach uninstalling.
Regarding claim 77, Examiner's citation does not teach remote desktop services being enabled.
Regarding claim 81, the Examiner has not shown a nexus between the elements asserted to be disclosed. Further the reprovision bucket of Davidson is not the pool of the claim as noted above.
Regarding claim 75, Examiner asserts that installation or uninstallation being limited to 30 seconds or less in duration for each virtual computer is disclosed by [0055] of US2012/0017210 (Huggins) disclosure of a pool server may be launched and made available on line in approximately 10 seconds. Launching of a pool server is not a disclosure of installing or uninstalling in each virtual computer.

Examiner has thoroughly considered Applicant’s arguments, but respectfully, find them unpersuasive for at least the following reasons:
With respect to point i.)  Examiner respectfully states that the Beveridge has cited to teach pool of suspended virtual machine and resuming the virtual machine from the suspended virtual machine as needed ([0005]-[0008]). In addition, Das also teaches pool of computing resources including servers for enabling on-demand access to the computing resources ([0043]) and elastic pool of desktop for provisioning and managing numerous user desktop ([0066]) including elastic pool of virtual machine ([0080] [0081]). Similarly, Davidson also teaches placing the VM back into the pool of available resources upon logging out of the user as an alternative logout action (col 12 lines 40-47 lines 64-67 col 13 lines 1-15). Therefore, Beveridge and Davidson directly teaches maintaining pool of suspended virtual machine and resuming the virtual machines from the pool, Das also implicitly teaches the same. In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to point ii.) As discussed above with response to point i.),the combination of cited art does teach suspended virtual machine and resuming the virtual machine from the suspended virtual machine pool. As for customization of virtual machine after the resumption, Das teaches resuming user session including and connecting to any of the desktop in the pool of desktop to create a custom desktop experience for the user ([0043] [0066] [0080] [0081] [0089]), while Both Beveridge and Davidson teaches resuming virtual machine from the pool of suspended virtual machines (Beveridge [0005]-[0008] Davidson col 12 lines 40-47 lines 64-67 col 13 lines 1-15). Therefore, customizing user session as taught by Das using resumed virtual machine from the pool of suspended virtual machine as independently taught by Beveridge and Davidson is equivalent to customizing each virtual computer after the suspended virtual computer is resumed for the particular user with a user data layer as in the instant invention.
With respect to point iii.) As discussed above with response to point i.), the combination of cited art does teach suspended virtual machine and resuming the virtual machine from the suspended virtual machine pool. In addition, Das also teaches elastic pool of virtual machines so that session can be dynamically added at any time by provisioning and managing user desktop ([0066] [0080]). Das also teaches pausing and resuming user session ([0079]). While Das doesn’t necessarily mention the resuming the suspended virtual machine, both Beveridge and Davidson does teach resuming virtual machines from the pool of suspended virtual machines as discussed above with respect to point i.). Also, Examiner would like to point out that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to point iv.) same as response to point i.) and iii.) above.
With respect to point v.) While Das in one embodiment teaches terminating virtual machine, Das doesn’t teach against the teachings of Beveridge and Davidson of suspending or resuming the virtual machine as explained above as response to the point i.) and ii.). Therefore, the combination of cited reference does teach resuming the virtual machine from the pool of suspended virtual machine.
With respect to point vi.) Same as response to point i.) and iii.) above.
With respect to point vii.) Examiner respectfully disagree. Beveridge teaches resuming suspended virtual machine as explained above in response to the points i.)-iii). Das teaches creating/updating the golden image whenever there are updates to the OS or any applications and setting and automatically propagating the images throughout the cloud platform ([0003] abstract [0101]) and therefore, the combination of Beveridge and Das does teach updating the suspended virtual computers. 
With respect to point viii.) Examiner respectfully point out that the customizing of the desktop or the virtual machine is equivalent since both requires adding/connecting the user’s data/profile to either the desktop or virtual machines. Similarly, customization of a virtual machine that is resumed from a suspended state or a new/existing virtual machine is equivalent as the process of customization is independent of the way machine is created i.e. whether it is a desktop or resumed virtual machine or existing/new virtual machine. While customization before or after the resumption has same effect of customizing the virtual machine for the user, Das and Davidson clearly teaches the customization of the virtual machines after resuming the virtual machines from the suspended state (Das: [0081] [0084] [0089] Davidson: col 9 lines 5-10 col 11 lines 9-12 fig 8).
With respect to point ix.) Das teaches deploying virtual machine and updates using the golden image (abstract [0003] [0101]) and Beveridge teaches pool of suspended virtual machines. Therefore, one of ordinary skills in the art would have realized that the applying the golden image update to the virtual machine suspended virtual machine before suspension would produce the updated suspended virtual machine based on virtual machine template. 
With respect to point x.) Examiner respectfully disagree. None of the cited art teaches against one or more of the cited prior art. While Beveridge teaches configuring virtual machine before suspension, Das teaches customization of running virtual machine, however, neither Beveridge nor Das teaches against each other and can’t be construed as teaching away from each other or considered incompatible.
With respect to point xi.) As for improving efficiency, while both Beveridge and Das are motivated and provide a solution to independently improve efficiency (Beveridge [0003] [0007] Das [0002] [0067] [0068]). One of ordinary skills in the art would have realized that the combining the automated method of updating the virtual machine from a golden image with the method of fast resume/suspend virtual machine would provide improved method of updating the virtual machine of the pool of suspended virtual machines. 
With respect to point xii.) Applicant indicates Das teaches customization of virtual machine after resumption while Beveridge teaches customization before suspension and therefore are diametrically opposite and incompatible. Examiner respectfully disagree. First, Neither Das teaches customization cannot be done before nor Beveridge teaches customization cannot be performed after the resumption and therefore doesn’t teaches against each other. Second, one of ordinary skills in the art would have realized that the customization of virtual machine for the respective users before or after has the same effect of customized virtual machines for the user and process of customization remains the same irrespective of before/after resumption/suspension.
With respect to point xiii.) Motivation for combining the cited prior art has been explained in response to the point Xi.) above. Examiner respectfully point out that Das teaches elastic pool of virtual machines so that sessions can be dynamically added at any time without the need for an end user/administrator to understand the underlying details for the structure providing the services ([0080]) and the sessions may be independent of the underlying virtual machine configuration ([0080]) and any virtual machine from the pool can be used for specific customization for the desired user ([0084]). Therefore, Das clearly indicates the efficient and flexible provisioning of customized virtual machine for the user as needed. As for opposite teachings, please see the response for point x-xii.) above. 
With respect to point xiv.) Motivation of combining cited prior arts and rebuttal for cited prior art teaching away from each other have already been addressed in the response above. Examiner respectfully indicate that the process of updating the virtual machine is independent of process of suspension and resumption of virtual machine i.e. process of applying the updates can be equally applied to any VM whether VM was resumed after suspension or before resumption or during the VM execution and can’t be considered incompatible due to use of application/VM. As for decreased efficiency with respect to login storm is concerned, both Beveridge and Davidson teaches fast suspend/resume and login storm and customization taught by Das is merely requires association of virtual profile to the resumed virtual machine and is normally not require time perceptible by the end user.
With respect to point xv.) First, Das at least teaches customization of running virtual machine, which as described can’t be before suspension of virtual machine since user profile is attached with the endpoint ([0089]). Second, Davidson clearly teaches creating VM, stopping/suspending VM, resuming VM, and assigning VM to the user (fig 8) i.e. Davidson at least teaches resuming VM from suspension and assigning it to the user. Therefore, combination does teach customization after resuming the suspended virtual machine. As for deleting the virtual machine, Davison provides different alternative for logging out actions for the user in order to eventually place a VM back into the pool of available resources (col 12 line 40-45) e.g. if the login rate is high enough, in the cases in which the type of logout is set to reinstall or reprovision, the system will run out of available desktop needed to fulfill the demand. The reprovision logoff type gives users an absolute guarantee that when they login, there is sterile, untouched virtual desktop. In this setting, every time a user is finished with a VM, it is destroyed and recreated and placed in the suspended/stopped state (col 16 lines 25-40 fig 8). As for proportion of virtual machine, alternative of destroying and recreating the virtual machine is for the virtual machine which was recently used by a user and destroying/creating occurs after the user has logged off the virtual machine and this alternative is based on user logging off the VM. As for bucket, it is essentially different categories of virtual machines where in each categories, virtual machines are stored in different states and a single VM may be in different category including a VM may be in an assigned, stopped or available states (col 7 lines 17-30 fig 3).  As for combination, Davidson is analogous prior art in the sense that it is in the field of virtual machine management and at least teaches provisioning of virtual machine for rapid online deployment and motivated by the efficient provisioning of VM and reclamation/reuse of resources of virtual machines. Applicant is encourage to further amend the claim to recite distinguish feature of termination specific to the instant invention that is missing from the cited art to move the prosecution forward.

With respect to point xvi.)  Das at least teaches user session may be attached to any of the virtual machine after logging off i.e. same virtual machine may not be used for the session of the same user ([0072] [0084]), which is essentially terminating the virtual machine for the particular user. Das also teaches computing environment may be rapidly provisioned and released ([0043]), which is also equivalent to the termination of virtual machine. In addition,  Beveridge teaches suspending VM, saving state of suspended VM into checkpoint file and deleting checkpoint file ([0019]) and Davidson also teaches deleting/destroying of VM (col 7 lines 1-5 col 13 lines 25-30). Therefore, Beveridge and Davidson, independently teach terminating virtual machines. Applicant is encourage to further amend the claim to recite distinguish feature of termination specific to the instant invention that is missing from the cited art to move the prosecution forward.


With respect to point xvii.) Beveridge teaches suspending VM, saving the state of VM in a file and deleting the checkpoint file ([0019]). Examiner has interpreted deleting of the checkpoint file equivalent to the uninstalling an application. Das also teaches enabling on-demand network access to the shared pool of computing resources by rapidly provisioning and releasing, where in such resources includes application ([0043]), which is equivalent to uninstalling. Applicant is encourage to further amend the claim to recite distinguish feature of uninstallation specific to the instant invention that is missing from the cited art to move the prosecution forward.


With respect to point xviii.) Beveridge teaches suspending VM that may be still be running to support the inactive remote desktop and when the user reconnect to their remote desktops, the VM supporting such remote desktops are resumed, which is equivalent to state in which the services are available as part of a fully operational system with the remote desktop service being enabled.

With respect to point xix.) Examiner respectfully indicate that the Beveridge teaches cache of suspended virtual machine comprising state of VM at the time of suspension, which is equivalent to the claim elements of maintaining the suspended virtual computers in the pool where in the suspended virtual computers were provided at an earlier data. Davidson provides different alternative logging out action for eventually placing back a VM back into the pool of available resources (col 12 lines 40-46) e.g. any virtual machine placed in the reprovision bucket, virtual machines are deleted and recreated in pristine state (col 2 lines 45-52 col 13 lines 20-30 col 16 lines 35-40). Therefore, the combination does teach deleting the older suspended virtual machine and replacing with newer virtual machines. 
With respect to point xx.) Examiner respectfully indicates installing and uninstalling of an application is equivalent to adding/launching of a program. Huggins teaches in case test node not being currently available ([0015]) configuring local node as virtual machines ([0016]) and causing a new test node with required platform to be launched in the local pool only in several seconds ([0017]) e.g. launching of snapshot of existing virtual machine, which is equivalent to installation. Similarly, Huggins teaches expediter issues a command to copy an image from cache and start a virtual machine with desired platform ([0020] [0034]) and incase expediter doesn’t find an available server having the required platform, expediter launch pool server platform required for the session/server ([0054]) and such server pool is launched and made available in approximately 10 seconds or in near real time ([0055]). Examiner has interpreted such launching and making the server pool available to the expediter as test node equivalent to installing. Examiner advises the Applicant to further recite distinguish feature of installing/uninstalling application to overcome the rejection to move the prosecution forward. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Elisha (Patent No. US 9,851,988 B1) teaches recommending computer sizes for automatically scalable group.
Govindankutty et al. (US 2015/0058837 A1) teaches method and system for fast provisioning of virtual desktop.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195